                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

UNITED STATES OF AMERICA                      )
                                              )               Case No. 21-MJ-1050
         v.                                   )
                                              )               Magistrate Judge Holmes
RONNIE BRIAN PRESLEY                          )

                                 MOTION FOR DETENTION

         The United States of America, by and through Mary Jane Stewart, Acting United States

Attorney for the Middle District of Tennessee, and Robert S. Levine and Joshua A. Kurtzman,

Assistant United States Attorneys, hereby moves this Court for detention of the defendant under

18 U.S.C. § 3142(f)(2) because there is a serious risk that defendant Ronnie Brian Presley (the

“defendant”) will flee and/or obstruct or attempt to obstruct justice.

         The defendant poses a serious flight risk because he has been extremely evasive and

avoiding law enforcement officers since he learned of potential federal charges against him. On

February 23, 2021, an agent for the FBI spoke with the defendant and they discussed the fact that

the FBI was looking for the defendant. The FBI informed the defendant that he had federal criminal

charges against him and that he needed to turn himself in. The defendant said he knew that the FBI

had been to his parents’ home, and said he was no longer in “Central Tennessee” but was “out

east.” The defendant said he would call back the FBI agent, but he did not say that he was willing

to turn himself in.

         On February 24, 2021, an agent for the FBI again spoke with the defendant. The FBI agent

told the defendant that there was an outstanding warrant to arrest the defendant on federal charges.

The FBI agent told the defendant that he needed to turn himself in. The defendant did not agree to

do so.




     Case 3:21-mj-01050 Document 4 Filed 03/08/21 Page 1 of 3 PageID #: 14
        On March 2, 2021, after not hearing from the defendant for six days, an agent for the FBI

received a call from someone who identified himself as the defendant’s friend. The defendant’s

friend discussed the terms and conditions under which the defendant was willing to turn himself

in. The defendant’s friend, however, did not provide a date or time for the defendant to be arrested.

        On March 3, 2021, an agent for the FBI received another call from the defendant’s friend.

The defendant’s friend again discussed the terms and conditions under which the defendant was

willing to turn himself in. The defendant’s friend, however, did not provide a date or time for the

defendant to be arrested.

        On March 5, 2021, an agent for the FBI received another call from the defendant’s friend.

The defendant’s friend said he thought the defendant would call the FBI agent later that day. The

defendant’s friend, however, did provide details related to the arrest of the defendant.

        On March 5, 2021, the FBI located the defendant at a residence in Old Hickory, Tennessee,

in the Middle District of Tennessee. At the time the FBI located the defendant, he had provided no

details to coordinate his arrest on federal charges.

        Considering the defendant’s persistent efforts to avoid detection by the FBI in order to

effectuate is arrest, there is a serious risk that the defendant will flee while his charges are pending.

        Moreover, the nature and circumstances of the offense suggest that there is a serious risk

that the defendant will obstruct justice. The defendant traveled to Washington, D.C. to attend the

“Stop the Steal” rally on January 6, 2021. After the rally ended, the defendant unlawfully entered

the U.S. Capitol along with a mob of rioters who smashed windows and broke through doors.

        Pictures and videos from the U.S. Capitol show the defendant as part of that mob. In one

video, the defendant states, “I’m the guy who got you in this building. Don’t take my word for it.

Watch the video.” In one picture, the defendant is among a group of people in front of a Capitol



                                                   2

      Case 3:21-mj-01050 Document 4 Filed 03/08/21 Page 2 of 3 PageID #: 15
doorway with a broken window. The defendant is grabbing the top portion of a U.S. Capitol Police

Officer’s riot shield.

        For his conduct the defendant was charged with, among other things, Obstructing,

Influencing, or Impeding an Official Proceeding, in violation of 18 U.S.C. § 1512(c)(2), and

Obstructing a Law Enforcement Officer During the Commission of Civil Disorder, in violation of

18 U.S.C. § 231(a)(3). The defendant’s very recent conduct is indicative of the serious risk he

poses to obstruct justice in connection with his own charges.

        Accordingly, the United States moves for detention. Additionally, the United States

respectfully requests a three-day continuance to prepare for the detention hearing. 18 U.S.C.

§ 3142(f).


Dated: March 8, 2021                                Respectfully submitted,

                                                    MARY JANE STEWART
                                                    Acting United States Attorney
                                                    Middle District of Tennessee



                                                     /s/ Robert S. Levine
                                                    ROBERT S. LEVINE
                                                    Assistant United States Attorney
                                                    110 9th Avenue South
                                                    Nashville, Tennessee 37203
                                                    Phone: (615) 736-5151



                                                    /s/ Joshua A. Kurtzman
                                                    JOSHUA A. KURTZMAN
                                                    Assistant United States Attorney
                                                    110 9th Avenue South
                                                    Nashville, Tennessee 37203
                                                    Phone: (615) 401-6617




                                                3

      Case 3:21-mj-01050 Document 4 Filed 03/08/21 Page 3 of 3 PageID #: 16
